DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 9/12/2019. Claims 1-26 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“means for storing a plurality of parameters …” and “means for generating a frame …” in claim 25.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “means for storing a plurality of parameters …” and “means for generating a frame …” in claim 25 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 24 recites the limitation "The method of Claim 18, further comprising …" There is insufficient antecedent basis for this limitation “The method” in the claim.

Claim 26 recites the limitation "... store a plurality of parameters associated with a plurality of cryptographic protocols, the plurality of parameters comprising the initial common cryptographic key; and generate a frame … with the receiver device." There is insufficient antecedent basis for these limitations “the initial common cryptographic key” and “the receiver device” in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ovsiannikov (US 20140122865 A1) in view of Hawkes (US 20030070092 A1).

Regarding claim 1, Ovsiannikov teaches an apparatus for encoding data for transmission by a transmitter device to a receiver device having an initial common cryptographic key with the apparatus, the apparatus comprising:
a memory device configured to store a plurality of parameters associated with a plurality of cryptographic protocols, the plurality of parameters comprising the initial common cryptographic key; and ([0257] In some embodiments, the SSL handshake between the SSL state machines are completed before a SSL session key is allocated to TCP connections. In some embodiments, the same SSL session key is reused for multiple TCP connections. To implement a renegotiation for SSL session keys, peer intermediaries 200 may exchange lifetime parameters for the SSL session key. [0053] In some embodiment, the appliance 205 has an encryption engine providing logic, business rules, functions or operations for handling the processing of any security related protocol, such as SSL or TLS, or any function related thereto. For example, the encryption engine encrypts and decrypts network packets, or any portion thereof, communicated via the appliance 205. The encryption engine may also setup or establish SSL or TLS connections on behalf of the client 102a-102n, server 106a-106n, or appliance 200, 205. [0063] As shown in FIGS. 1D and 1E, each computing device 100 includes a central processing unit 101, and a main memory unit 122.) Here Ovsiannikov discloses a plurality of parameters (¶216-236) associated with SSL, as one example of cryptographic protocols. In addition to SSL, Ovsiannikov discloses that a plurality of other cryptographic protocols, such as TLS or any security related protocol, can be included as well (¶53).
Ovsiannikov teaches the initial common cryptographic key by disclosing SSL session key allocated to TCP connections, but does not explicitly teach a hardware processor configured to generate a frame comprising a plurality of fields defining instructions related to a first cryptographic scheme, a first cipher directive, and one or more of a first cryptographic key operation and a first cryptographic key length, that are derived from the plurality of parameters for use in a subsequent communication session with the receiver device. This aspect of the claim is identified as a difference.
However, Hawkes in an analogous art explicitly teaches a hardware processor configured to generate a frame comprising a plurality of fields defining instructions related to a first cryptographic scheme, a first cipher directive, and one or more of a first cryptographic key operation and a first cryptographic key length, that are derived from the plurality of parameters for use in a subsequent communication session with the receiver device. ([0126] FIG. 12A illustrates an SPI_SK 800 portion of an IP packet, including an SPI_RAND 802, a BAK_ID 804, and a RAND_ID 806. The SPI_RAND 802 and BAK_ID 804 are as described hereinabove (¶113). To maintain the SPI_SK to a predetermined or specified bit length, the SPI_RAND 802 may use fewer bits than SPI_RAND 612 as in FIG. 9B to allow bits for the RAND_ID 806. The RAND_ID 806 corresponds to the RAND value used for calculation of the SK, and may be a four bit tag or other identifier.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “encryption system” concept of Ovsiannikov, and the “generating frame with cryptographic instructions” approach of Hawkes, because allowing for adding structured instructions regarding encoding and decoding to a network packet can provide a secure and efficient method of updating keys in a data processing system (Hawkes [0008]).

Regarding claim 2, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the first cipher directive comprises a non-industry standard cipher directive that is custom to the transmitter device and receiver device. ([Ovsiannikov 0090] In some embodiments, any of the network drivers of the network stack 267 may be customized, modified or adapted to provide a custom or modified portion of the network stack 267 in support of any of the techniques described herein.)

Regarding claim 3, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the hardware processor is further configured to at least one of: change at least one of an industry standard cryptographic key scheme, an industry standard cryptographic key operation, an industry standard cryptographic key length, and an industry standard cipher directive to a non-industry standard cryptographic key scheme, a non-industry standard cryptographic key operation, a non-industry standard cryptographic key length, and a non-industry standard cipher directive, respectively, change at least one of a non-industry standard cryptographic key scheme, a non- industry standard cryptographic key operation, a non-industry standard cryptographic key length, and a non-industry standard cipher directive, to an industry standard cryptographic key scheme, an industry standard cryptographic key operation, an industry standard cryptographic key length, and an industry standard cipher directive, respectively, and change at least one of a non-industry standard cryptographic key scheme, a non- industry standard cryptographic key operation, a non-industry standard cryptographic key length, and a non-industry standard cipher directive, to another non-industry standard cryptographic key scheme, another non-industry standard cryptographic key operation, another non-industry standard cryptographic key length, and another non-industry standard cipher directive, respectively. ([Ovsiannikov 0331] The SSL handshake, session establishment and/or proxy setup process(es) may include exchange and/or validation of certificate and crypto (e.g., keys and ciphers) information. Various embodiments of these operations are described in connection with the illustrative processes depicted in FIGS. 5C, 5E and 5F. For example, cipher specification may be changed or updated between the server-side intermediary 200 b and the server 106.)

Regarding claim 4, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the frame causes the receiver device to communicate with the transmitter device based on the instructions defined by the plurality of fields. ([Hawkes 0113] The ESP header field 604 includes a Security Association Identifier, referred to as the SPI. According to the first embodiment described hereinabove, the IPSec packets containing the broadcast content include an SPI related to the SK, labeled SPI_SK. FIG. 9B illustrates the 

Regarding claim 5, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the subsequent communication session is coordinated according to a schedule derived based on one or more algorithms. ([Ovsiannikov 0164] in one embodiment, the QoS engine 236 prioritizes, schedules and transmits network packets according to one or more policies as specified by the policy engine 295, 295′.)

Regarding claim 6, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the hardware processor is further configured to change at least one of the first cryptographic scheme, first cryptographic key operation, first cryptographic key length, and first cipher directive to a different second cryptographic scheme, different second cryptographic key operation, different second cryptographic key length, and different second cipher directive, respectively, for use in another subsequent communication session with the receiver device. ([Hawkes 0084] The value of SKI changes for each new SK. Thus, either SKI_PREDICT and/or SKI_RANDOM changes when computing a new SK.)

Regarding claim 7, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches a receiver configured to receive from the receiver device another frame comprising fields defining instructions related to a second cryptographic scheme, second cipher directive, and one or more of a second cryptographic key operation, second cryptographic key length, for use in another subsequent communication session with the receiver device. ([Ovsiannikov 0005] The method includes establishing, by a first intermediary in communication with a server, a first SSL session with a server. A second intermediary in communication with one or more clients may establish a second SSL session with a client using SSL configuration information received from the first intermediary. The second intermediary and the first intermediary may communicate via a third SSL session. The first intermediary may decrypt encrypted data received from the server using a first session key of the first SSL session. The first intermediary may transmit to the second intermediary, via the third SSL session, the data encrypted using a third session key of the third SSL session. The second intermediary may decrypt the data encrypted via the third SSL session using the third session key. The second intermediary may transmit to the client the data encrypted using a second session key of the second SSL session.)

Regarding claim 8, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the hardware processor is further configured to place the frame inside at least one of a (a) payload and (b) data packet or non-packetized data stream for transmission with or without data to the receiver device. ([Ovsiannikov 0099] In some embodiments, the policy engine 295′ provides and applies one or more policies based on any one or more of the following: a user, identification of the client, identification of the server, the type of connection, the time of the connection, the type of network, or the contents of the network traffic. In one embodiment, the policy engine 295′ provides and applies a policy based on any field or header at any protocol layer of a network packet. In another embodiment, the policy engine 295′ provides and applies a policy based on any payload of a network packet.)

Regarding claim 9, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the hardware processor is further configured to encrypt the data and the frame based on one or more of a second cryptographic key operation, a second cryptographic key length, a second cryptographic scheme, and a second cipher directive different from the first cryptographic key operation, the first cryptographic key length, the first cryptographic scheme, and the first cipher directive, respectively. ([Hawkes 0082] SKI may be the encryption of SK using BAK as the key. In one exemplary embodiment, SKI is an IPSec packet in which the payload contains the value of SK encrypted using BAK as the key.)

Regarding claim 10, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the first cryptographic key operation field identifies one or more logical and/or arithmetic operations for the receiver device to generate a new cryptographic key, and the first cryptographic scheme field identifies one or more cryptographic algorithms for the receiver device to apply when encoding subsequent message data for transmission to the apparatus. ([Hawkes 0076] after registration the user subscribes to the service. In the subscription process the CS sends the UIM 308 the value of a common Broadcast Access Key (BAK). Note that while the RK is specific to the UIM 308, the BAK is used to encrypt a broadcast message to multiple users. The CS sends the MS 300, and specifically UIM 308, the value of BAK encrypted using the RK unique to UIM 308. The UIM 308 is able to recover the value of the original BAK from the encrypted version using the RK. The BAK, along with other parameters, form a security association between the CS and the group of subscribed users. The BAK is kept as a secret in the UIM 308, while other parameters of the security association may be kept in the ME 306. The CS then broadcasts data called SK Information (SKI) that is combined with the BAK in the UIM 308 to derive SK.)

Regarding claim 11, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the frame further comprises a cryptographic key, a sub-key, a link to another key, or a cipher-specific directive. ([Hawkes 0082] the payload contains the value of SK encrypted using BAK as the key.)

Regarding claim 12, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the first cryptographic key length field identifies a length of a next cryptographic key, based on the initial common cryptographic key, for use in a next encryption process. ([Hawkes 0126] To maintain the SPI_SK to a predetermined or specified bit length, the SPI_RAND 802 may use fewer bits than SPI_RAND 612 as in FIG. 9B to allow bits 

Regarding claim 13, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the first cipher directive identifies an encryption cipher to apply when encrypting the data for transmission. ([Hawkes 0082] SKI may be the encryption of SK using BAK as the key. In one exemplary embodiment, SKI is an IPSec packet in which the payload contains the value of SK encrypted using BAK as the key. Alternatively, SK may be the result of applying a cryptographic hash function to the concatenation of the blocks SKI and BAK.)

Regarding claim 14, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the hardware processor is further configured to modify one or more of an arrangement or position of the fields in the frame or a bit size of the fields in the frame. ([Hawkes 0126] FIG. 12A illustrates an SPI_SK 800 portion of an IP packet, including an SPI_RAND 802, a BAK_ID 804, and a RAND_ID 806. The SPI_RAND 802 and BAK_ID 804 are as described hereinabove. To maintain the SPI_SK to a predetermined or specified bit length, the SPI_RAND 802 may use fewer bits than SPI_RAND 612 as in FIG. 9B to allow bits for the RAND_ID 806. The RAND_ID 806 corresponds to the RAND value used for calculation of the SK, and may be a four bit tag or other identifier.) Here Hawkes discloses examples to modify one or more of an arrangement or position of the fields in the frame (adding RAND_ID field) or a bit size of the fields in the frame (modifying SPI_RAND field bit size). Indeed, it would be obvious to change in size/proportion if it is desired; See MPEP 2144.04(IV)(A).

Regarding claim 15, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the frame further comprises one or more control bits or status bits that convey data to the receiver device relating to one or more of (a) a network function, including an IP address, topology, protocol, configuration, and device management, (b) payload data, (c) block chain, (d) modulation/constellation schemes, (e) forward error correction, (f) Artificial Intelligence (AI), (g) fuzzy logic, and (h) signal-noise information. ([Ovsiannikov 0099] In some embodiments, the policy engine 295′ provides and applies one or more policies based on any one or more of the following: a user, identification of the client, identification of the server, the type of connection, the time of the connection, the type of network, or the contents of the network traffic. In one embodiment, the policy engine 295′ provides and applies a policy based on any field or header at any protocol layer of a network packet. In another embodiment, the policy engine 295′ provides and applies a policy based on any payload of a network packet. For example, in one embodiment, the policy engine 295′ applies a policy based on identifying a certain portion of content of an application layer protocol carried as a payload of a transport layer packet.)

Regarding claim 16, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein one or more of the plurality of fields of the frame are variable in one or more of size, definition, and arrangement within the frame and wherein the hardware processor is further configured to redefine one or more of the size, definition, and arrangement of the plurality of fields of the frame based on communications and network performance requirements. ([Hawkes 0126] FIG. 12A illustrates an SPI_SK 800 portion of an IP packet, including an SPI_RAND 802, a BAK_ID 804, and a RAND_ID 806. The SPI_RAND 802 and BAK_ID 804 are as described hereinabove. To maintain the SPI_SK to a predetermined or specified bit length, the SPI_RAND 802 may use fewer bits than SPI_RAND 612 as in FIG. 9B to allow bits for the RAND_ID 806. The RAND_ID 806 corresponds to the RAND value used for calculation of the SK, and may be a four bit tag or other identifier.) Here Hawkes discloses examples of fields of the frame being variable in arrangement within the frame (adding RAND_ID field) or fields of the frame being variable in size within the frame (modifying SPI_RAND field bit size). Indeed, it would be obvious to change in size/proportion if it is desired; See MPEP 2144.04(IV)(A).

Regarding claim 17, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the frame is logically and physically coupled to the initial cryptographic key, a cipher engine, or message/data. ([Hawkes 0073] The foundations of IPSec are specified in RFC 1825 entitled “Security Architecture for the Internet Protocol” by R. Atkinson in August 1995, RFC 1826 entitled “IP Authentication Header” by R. Atkinson in 

Regarding claim 18, Ovsiannikov in view of Hawkes teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the frame is coupled to the initial cryptographic key comprising one or more of a public key, a private key, a password, and a password hash. ([Ovsiannikov 0257] In some embodiments, the SSL handshake between the SSL state machines are completed before a SSL session key is allocated to TCP connections. In some embodiments, the same SSL session key is reused for multiple TCP connections. To implement a renegotiation for SSL session keys, peer intermediaries 200 may exchange lifetime parameters for the SSL session key. [Ovsiannikov 0289] For connections using encryption keys, one or more of a private key, a public key and other types or forms of keys, including negotiated or generated keys, may be used in various embodiments.)

Regarding claim 19 and 25-26, the scope of the claims are similar to that of claim 1. Accordingly, the claims are rejected using a similar rationale.

Regarding claim 20-24, the scope of the claims are similar to that of claims 2, 3, 6, 7 and 9, respectively. Accordingly, the claims are rejected using a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200092728 A1, "Methods and systems for encoding and decoding communications", by Van Duyne, teaches an apparatus for encoding data for transmission to a receiver device having an initial common cryptographic key with the apparatus comprises a memory device and a hardware processor. The memory device is configured to store a plurality of parameters associated with a plurality of cryptographic protocols, the plurality of parameters comprising the initial common cryptographic key. The hardware processor is configured to generate a frame comprising a plurality of fields defining instructions related to one or more of a first cryptographic scheme, a first cryptographic key operation, and a first cryptographic key length that are derived from the plurality of parameters for use in a subsequent communication session with the receiver device.
US 8594331 B2, "Dynamic password update for wireless encryption system", by Jordan, teaches dynamically changing password keys in a secured wireless communication system includes initiating a password key change, generating a new password key, embedding the new password key and a password key indicator in a first message, encrypting the first message using an old password key, storing the new password key, sending the formatted encrypted first message over a wireless communication system, receiving a subsequent second message, and decrypting the subsequent second message using the new password key.
US 8639912 B2, "Method and system for packet processing", by Low, teaches a data processor and a method for processing data. The processor has an input port for 
US 20200089419 A1, "Methods and systems for efficient encoding and decoding storage systems", by Van Duyne, teaches an apparatus for encoding data for delivery to or for decoding data retrieved from a storage medium comprises a memory device and at least one hardware processor. The memory device is configured to store at least one parameter associated with at least one cryptographic protocol, the at least one parameter comprising one or more of a first cryptographic scheme, a first cryptographic key operation, a first cryptographic key length, and first cipher directives. The hardware processor is configured to generate a first frame comprising a first field for one parameter selected from the first cryptographic scheme, the first cryptographic key operation, the first cryptographic key length, and the first cipher directives and excluding fields for non-selected parameters, wherein the first frame is associated with the data delivered to or retrieved from the storage medium.
US 20200092079 A1, "Methods and systems for efficient encoding and decoding communications", by Bayley, teaches an apparatus for encoding a stream of data for transmission to a receiver device comprises a memory device and a hardware processor. The memory device is a memory device configured to store at least one parameter associated with at least one cryptographic protocol, the at least one parameter identifying one or more cipher directives from a plurality of cipher directives including an exclusive-OR (XOR) function and a table lookup function. The hardware processor is configured to generate, for transmission to the receiver device, a frame comprising a first field identifying a custom or non-custom cryptographic scheme and a second field identifying a first cipher directive of the plurality of cipher directives.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/H.Y./Examiner, Art Unit 2493


/Kevin Bechtel/Primary Examiner, Art Unit 2491